NOTICE OF ALLOWANCE
The amendments and response filed under AFCP 2.0 on 21 April 2021 are acknowledged and are entered.
The rejection under 35 U.S.C. 112(a) for new matter is withdrawn in view of the amendments to the claims to recite 2.5-7.5% w/w lipase, which is supported in original claims and throughout the specification.
The rejection under 35 U.S.C. 103 as being unpatentable over Sweeney et al. in view of Gaspar et al. (both previously cited) is withdrawn in view of the amendments to the claims and further consideration.  It is deemed Sweeney et al. and Gaspar et al. are the closest prior art.  In particular, Gaspar et al. teach lipase at percentages of 47.5% w/w lipase which far exceeds the levels currently claimed.  It would not have been obvious that the combination of the celluloytic enzymes and lipase would result in enhanced solubilization when combined at the concentrations claimed (e.g. 6-19 fold less lipase).  As such, the rejection is withdrawn and the claims are allowed.  
The terminal disclaimer filed on 21 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/507/648 (now US Patent 10,889,838) has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney Logan Buck on 18 May 2021.
The application has been amended as follows: 

1. (Currently Amended) A process for solubilizing Municipal Solid Waste (MSW) comprising:
(a) contacting the MSW with an enzyme composition comprising a cellulolytic background composition present at a ratio between 40-99% w/w of the total enzymes protein, a lipase present at a ratio between 2.5-7.5% w/w of the total enzymes protein, wherein the lipase is derived from Thermomyces lanuginosus, or wherein the lipase is a triacylglycerol lipase derived from Humicola insolens; and one or more enzymes selected from
(i)    a protease present at a ratio between 0-20% w/w of the total enzymes protein, wherein the protease is derived from Bacillus amyloliquefaciens; and
(ii)    a beta-glucanase present at a ratio between 0-30% w/w of the total enzymes protein, wherein the beta-glucanase is derived from Aspergillus aculeatus,
in order to produce solubilized and/or hydrolysed MSW.

25.    (Currently Amended) The process of claim 1, wherein the composition comprises the cellulolytic back ground composition and: a protease and a lipase; a lipase and a beta-glucanase; or a protease, a lipase, and a beta-glucanase.

32.    (Currently Amended) A process for solubilizing Municipal Solid Waste (MSW) comprising:
(a) contacting the MSW with an enzyme composition comprising a cellulolytic background composition present at a ratio between 40-99% w/w of the total enzymes protein in combination with
(i)    a protease present at a ratio between 0-20% w/w of the total enzymes protein, wherein the amino acid sequence of the protease has at least 90% sequence identity to SEQ ID NO: 1;

(iii)    a beta-glucanase present at a ratio between 0-30% w/w of the total enzymes protein, wherein the amino acid sequence of the beta-glucanase has at least 90% sequence identity to SEQ ID NO: 4,
in order to produce solubilized and/or hydrolysed MSW.

Conclusion
Claims 1, 7-17, 23-25 and 29-34 are allowed for the reasons recited in Section 3 above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 May 2021